DETAILED ACTION

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the first office action in response to Applicant’s amendment filed on 10/21/2020.  Claims 1-20 are pending.

Claim Objections
Claims 11 is/are objected to because of the following informalities: 
Claim 11, L.4 “the thrust reverser” should be “a thrust reverser”;
Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 7-8, 10-11, 13, 17-18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goudard (US 2020/0332742) in view of Davis (US 2021/0049919) and further in view of AVfact (https://web.archive.org/web/20090911221849/https://www.avfacts.com.au/editorial/bgt/index.asp).

Regarding Claim 1: Goudard discloses  a method for operating a thrust reverser (70; Figs. 2-4) of an aircraft engine (34; Fig. 1), the thrust reverser having a deployed state (see Fig. 4) and a stowed state (see Fig. 2), the method comprising placing the thrust reverser in the stowed state when the thrust reverser is in the deployed state (see Figs. 4 to 2 and [0058]), and the engine is rotating at a predefined speed (to operate the engine is necessarily rotating at a predefined speed), wherein hydraulic pressure (“hydraulic pressure” [0071]) for stowing the thrust reverser is provided by a pump (150; Fig. 10) driven by the engine rotating at the predefined speed (see [0068] wherein the pump is driven by the engine).
Goudard is silent regarding the predefined speed being a speed below an idle speed and does not explicitly recite a thrust lever associated with the engine is in a forward position.
However, Davis teaches a method for operating a thrust reverser (108, Fig. 1) of an aircraft engine (108; Fig. 1), wherein the thrust reverser is articulated, i.e. from stowed to deployed and vice-versa, (see [0033]) when the engine is rotating at a predetermined speed wherein the predetermined  is a speed below an idle speed (see [0039], claims 12-13 wherein the thrust reverser, and other elements of the taxi system, is operated at sub-idle speed).

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Goudard, to have the predefined speed being a speed below an idle speed, as taught by Davis. Such a modification would prevent exceeding an acceleration threshold or a jerk threshold, as recognized by Davis (see [0038]), as well as to minimize fuel consumption.
AVfact teaches a method for operating a thrust reverser (Figs. 3a-b) of an aircraft engine (“jet engine”) and a thrust lever (lever in Fig. 2) controlling the position of the thrust reverser (see Fig. 3a-b) and thus placing the thrust reverser in a stowed state (Fig. 3a) when a thrust lever associated with the engine is in a forward position (see lever in Fig. 2 in the lowest position).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Goudard, to have the thrust lever controlling the articulation of the thrust reverser and thus placing the thrust reverser in a stowed state when a thrust lever associated with the engine is in a forward position, as taught by AVfact. Such a modification would enable the pilot to control the thrust reverser and the motion of the aircraft.

Regarding Claim 3:  Goudard in view of Davis and AVfact teaches all the limitations of Claim 1, as stated above, and further teaches placing the thrust reverser in the deployed state (see  Fig. 4 of Goudard) when the thrust lever associated with the engine is in a reverse position (see upper position of the lever in fig. 2 and corresponding Fig. 3b of AVfact) and the engine is rotating at the predefined speed (to operate the engine is necessarily rotating at a predefined speed) wherein hydraulic pressure for deploying the thrust reverser is provided by the engine rotating at the predefined speed (see [0068] wherein the pump articulating the reverser is driven by the engine), wherein the predefined speed is a speed below an idle speed (see [0039], claims 12-13 of Davis).

Regarding Claim 7: Goudard in view of Davis and AVfact teaches all the limitations of Claim 1, as stated above, and Goudard further discloses the thrust reverser is in the deployed state when an isolation control valve (156; Fig. 10) is energized ([0070] wherein the valve is closed by default and open when energized, i.e. when “signal to open is received”) and the thrust reverser is unlocked (160 lock; Fig. 10).


Regarding Claim 8: Goudard in view of Davis and AVfact teaches all the limitations of Claim 1, as stated above, and Davis further teaches the speed below the idle speed is a minimum speed at which hydraulic pressure for operating the thrust reverser is provided (see [0039] wherein the reverser is operating at the sub-idle which is a minimum speed at which the reverser can be operated).


Regarding Claim 10: Goudard in view of Davis and AVfact teaches all the limitations of Claim 1, as stated above, and Goudard in view of Davis as stated for Claim 1 is silent regarding 
the method is performed by a full authority digital engine control (FADEC) system of the aircraft engine.
However, Davis further teaches the method is performed by a full authority digital engine control (FADEC) system of the aircraft engine (132; Fig. 2, see [0050-55] wherein the method is performed via a digital controller).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Goudard, to have the method being performed by a full authority digital engine control (FADEC) system of the aircraft engine, as taught by Davis. Such a modification would provide rapid and automatic execution of the method.


Regarding Claim 11: Goudard discloses a thrust reverser control system (see system in Fig. 10) for an aircraft engine (34; Fig. 1) configured to operating  a thrust reverser (70; Figs. 2-4) between a deployed state (see Fig. 4) and a stowed state (see Fig. 2) placing the thrust reverser in the stowed state when the thrust reverser is in the deployed state (see Figs. 4 to 2 and [0058]), and the engine is rotating at a predefined speed (to operate the engine is necessarily rotating at a predefined speed), wherein hydraulic pressure (“hydraulic pressure” [0071]) for stowing the thrust reverser is provided by a pump (150; Fig. 10) driven by the engine rotating at the predefined speed (see [0068] wherein the pump is driven by the engine).
Goudard is silent regarding a processing unit, a non-transitory computer readable medium having stored on program instruction executable by the processing unit for performing the above function of the operation of the thrust reverser, and the predefined speed being a speed below an idle speed, as well as does not explicitly recite a thrust lever associated with the engine is in a forward position.
However, Davis teaches a thrust reverser control system (120; Fig. 2) having  a processing unit (132; Fig. 2;  [0050-55]) , a non-transitory computer readable medium (130; Fig. 2) having stored on program instruction executable by the processing unit for performing actuation of  a thrust reverser (108; Fig. 1) from stowed to deployed state and vice-versa, (see [0033]) when the engine is rotating at a predetermined speed wherein the predetermined  is a speed below an idle speed (see [0039], claims 12-13 wherein the thrust reverser, and other elements of the taxi system, is operated at sub-idle speed).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Goudard, to have a processing unit, a non-transitory computer readable medium having stored on program instruction executable by the processing unit for performing the above function of the operation of the thrust reverser, the predefined speed being a speed below an idle speed, as taught by Davis. Such a modification would provide a rapid and automatic execution of the method via digital implementation and prevent exceeding an acceleration threshold or a jerk threshold, as recognized by Davis (see [0038]), as well as to minimize fuel consumption.
AVfact teaches a method for operating a thrust reverser (Figs. 3a-b) of an aircraft engine (“jet engine”) and a thrust lever (lever in Fig. 2) controlling the position of the thrust reverser (see Fig. 3a-b) and thus placing the thrust reverser in a stowed state (Fig. 3a) when a thrust lever associated with the engine is in a forward position (see lever in Fig. 2 in the lowest position).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Goudard, to have the thrust lever controlling the position of the thrust reverser and thus placing the thrust reverser in a stowed state when a thrust lever associated with the engine is in a forward position, as taught by AVfact. Such a modification would enable the pilot to control the thrust reverser and the motion of the aircraft.


Regarding Claim 13: Goudard in view of Davis and AVfact teaches all the limitations of Claim 11, as stated above, and further teaches placing the thrust reverser in the deployed state (see  Fig. 4 of Goudard ) when the thrust lever associated with the engine is in a reverse position (see upper position of the lever in Fig. 2 and corresponding Fig. 3b of AVfact) and the engine is rotating at the predefined speed (to operate the engine is necessarily rotating at a predefined speed) wherein hydraulic pressure for deploying the thrust reverser is provided by the engine rotating at the predefined speed (see [0068] wherein the pump articulating the reverser is driven by the engine), wherein the predefined speed is a speed below an idle speed (see [0039], claims 12-13 of Davis).


Regarding Claim 17: Goudard in view of Davis and AVfact teaches all the limitations of Claim 11, as stated above, and Goudard further discloses the thrust reverser is in the deployed state when an isolation control valve (156; Fig. 10) is energized ([0070] wherein the valve is closed by default and open when energized, i.e. when “signal to open is received”) and the thrust reverser is unlocked (160 lock; Fig. 10).

Regarding Claim 18: Goudard in view of Davis and AVfact teaches all the limitations of Claim 11, as stated above, and Davis further teaches the speed below the idle speed is a minimum speed at which hydraulic pressure for operating the thrust reverser is provided (see [0039] wherein the reverser is operating at the sub-idle which is a minimum speed at which the reverser can be operated).


Regarding Claim 20: Goudard in view of Davis and AVfact teaches all the limitations of Claim 11, as stated above, and further teaches the thrust reverser control system is part a full authority digital engine control (FADEC) system of the aircraft engine (see [0050-55] wherein the method is performed via a digital controller of the aircraft and thus is part of the digital control of the aircraft)



Claims 5 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goudard (US 2020/0332742) in view of Davis (US 2021/0049919), AVfact (https://web.archive.org/web/20090911221849/https://www.avfacts.com.au/editorial/bgt/index.asp), and further in view of Guerinot (US 2019/0293023).

Regarding Claim 5: Goudard in view of Davis and AVfact teaches all the limitations of Claim 1, as stated above, and further teaches placing the thrust reverser in the stowed state when the thrust reverser is in the deployed state (see Figs. 4 to 2 and [0058] of Goudard), the thrust lever associated with the engine is in the forward position (see lower position of the lever in Fig. 1 of AVfact), but is silent regarding placing the thrust reverser in the stowed position when an engine start is detected. 
However, Guerinot teaches a method for operating a thrust reverser (14; Figs. 2-3) comprising placing the thrust reverser in the stowed position when an engine start is detected ( see [091,0100] when a start of the engine is detected “The start-up command 718 comprises a command to start-up the gas turbine engine 22” the thrust reverser is articulated in the stowed position).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Goudard in view of Davis and AVfact, to have placing the thrust reverser in the stowed position when an engine start is detected, as taught by Guerinot. Such a modification would prevent to the aircraft being push back when starting.

Regarding Claim 15: Goudard in view of Davis and AVfact teaches all the limitations of Claim 11, as stated above, and further teaches placing the thrust reverser in the stowed state when the thrust reverser is in the deployed state (see Figs. 4 to 2 and [0058] of Goudard), the thrust lever associated with the engine is in the forward position (see lower position of the lever in Fig. 1 of AVfact), but is silent regarding placing the thrust reverser in the stowed position when an engine start is detected. 
However, Guerinot teaches a method for operating a thrust reverser (14; Figs. 2-3) comprising placing the thrust reverser in the stowed position when an engine start is detected ( see [091,0100] when a start of the engine is detected “The start-up command 718 comprises a command to start-up the gas turbine engine 22” the thrust reverser is articulated in the stowed position).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Goudard in view of Davis and AVfact, to have placing the thrust reverser in the stowed position when an engine start is detected, as taught by Guerinot. Such a modification would prevent to the aircraft being push back when starting.


Allowable Subject Matter
Regarding Claims 2, 4, 6, 9, 12, 14, 16 and 19: Claim 2, 4, 6, 9, 12, 14, 16 and 19 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Prior art fails to teach, in combination with the other limitations of dependent Claims 2, 4, 6, 9, 12, 14, 16 and 19, “the speed below the idle speed corresponds to a dry motoring speed.” (for Claims 2, 4 and 12, 14), “the engine is rotating without fuel when rotating at the speed below the idle speed” (for Claims 9 and 19), “an engine light-off for the engine start is delayed until the thrust reverser is in the stowed state” (Claims 6 and 16).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see notice of references cited.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODOLPHE ANDRE CHABREYRIE whose telephone number is (571)272-3482.  The examiner can normally be reached on 8:30-18:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/R.A.C./Examiner, Art Unit 3741     
 /TODD E MANAHAN/Supervisory Patent Examiner, Art Unit 3741